Citation Nr: 0528694	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for tardive dyskenesia, claimed as due to 
medication prescribed by the Department of Veterans Affairs 
(VA) to treat schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the VA 
Regional Office in Cleveland, Ohio (the RO).

Procedural history

The veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 for tardive dyskenesia, 
claimed as due to medication prescribed by VA medical 
personnel to treat schizophrenia, was denied by a RO rating 
decision dated in February 2000 which determined that the 
veteran's claim was not well grounded.  In essence, the RO 
concluded that the veteran had presented no evidence that his 
tardive dyskenesia was related to VA medical treatment for 
schizophrenia.  The veteran's notice of disagreement was 
received by the RO in March 2000, and the RO issued a 
statement of the case in May 2000.  The veteran did not 
perfect an appeal as to that issue.

The concept of a well-grounded claim was eliminated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA), which was enacted on November 
9, 2000.  The VCAA also provided for the readjudication of 
any claim denied as not being well grounded after July 14, 
1999.  See VCAA, § 7, subpart (b).  Based on this provision 
of the law, the RO readjudicated the veteran's claim and 
denied it based on its substantive merits in May 2001.  The 
veteran duly appealed that decision.

The record reflects that the veteran was scheduled for a 
personal hearing before a Veterans Law Judge (VLJ) at the RO 
in November 2002.  Without explanation, the veteran failed to 
report for the hearing scheduled, and neither he nor his 
representative has requested any further rescheduling.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

In January 2004, the Board remanded the claim to obtain a 
medical opinion regarding the potential relationship between 
the veteran's diagnosed tardive dyskenesia and the 
medications prescribed by VA physicians to treat the 
veteran's schizophrenia.  After accomplishing the additional 
development requested by the Board, the VA Appeals management 
Center denied the veteran's claim in a June 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.

Issue not on appeal

The January 2004 Board decision also dismissed the veteran's 
request to reopen his previously-denied service connection 
claim for schizophrenia on the basis that the veteran did not 
file a timely substantive appeal regarding this issue.  That 
matter has therefore been resolved by the January 2004 Board 
decision and will be discussed no further herein.  See 
38 C.F.R. § 20.1100 (2004).


FINDING OF FACT

The medical evidence and other evidence of record fails to 
demonstrate that the veteran's tardive dyskenesia is the 
result of carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment.  The evidence also reveals that this condition is 
not the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C. 
§ 1151 for tardive dyskenesia is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under 38 U.S.C. § 1151 
for tardive dyskenesia, which he claims is the result of 
medications improperly prescribed by VA physicians to treat 
his schizophrenia.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2002 statement of the case (SOC) and 
the June 2005 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, letters were sent to the veteran in March 
2001 and January 2005, which were specifically intended to 
address the requirements of the VCAA.  The January 2005 
letter from the RO specifically notified the veteran that to 
support a claim under 38 U.S.C. § 1151, the evidence must 
show that "as a result of VA hospitalization, medical or 
surgical treatment, examination, or training, you have: an 
additional disability or disabilities OR an aggravation of an 
existing injury or disease AND the disability was: the direct 
result of VA fault such as carelessness, negligence, lack of 
proper skill, or error in judgement OR not a reasonably 
expected result or complication of the VA care or treatment 
OR the direct result of participation in a VA Vocational 
Rehabilitation and Employment or compensated work therapy 
program."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the January 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including "State or local 
governments, private doctors and hospitals, or current or 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  The March 
2001 VCAA letter instructed the veteran to "[c]omplete, sign 
and return the enclosed VA Form 21-4142, 'Authorization for 
Release of Information' . . . [u]se a separate form for each 
doctor or hospital where you were treated."  He was further 
advised to provide the "name of the person, agency, or 
company who has the relevant records;" the "address of this 
person, agency, or company;" the "approximate time frame 
covered by the records;" and the "condition for which you 
were treated, in the case of medical records."  Moreover, 
the veteran was notified that if "you received treatment at 
a VA medical facility or a military hospital, you need to 
identify the facility and furnish the dates of treatment 
(month and year) in order for us to obtain the records."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2005 letter included notice that "[i]f there is 
any other evidence or information that has not previously 
been submitted that you think will support your claim, please 
let us know . . . [i]f you have any evidence in your 
possession that pertains to your claim, please sent it to 
us" (emphasis in original).  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in July 1998.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such action was a 
practical and legal impossibility because the initial 
adjudication of the claim in July 1998 predated the enactment 
of the VCAA in November 2000.  VA's General Counsel has 
determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and a SSOC 
was provided to the veteran in January 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, extensive VA and private treatment 
records, and the report of VA reviewers dated in June 2004 
and May 2005.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
failed to report for a November 2002 hearing before a VLJ.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

Analysis

The veteran is seeking compensation under 38 U.S.C. § 1151 
for tardive dyskenesia, which he claims is the result of 
medications improperly prescribed by VA physicians to treat 
schizophrenia.  As was discussed above, in order for the 
veteran to prevail the evidence must show negligence or the 
like on the part of VA or that the tardive dyskinesia was an 
event not reasonably foreseeable.  

VA treatment records reflect that the veteran has been 
treated for schizophrenia for a number of years at various VA 
medical facilities.  Treatment has included the use of 
several prescription antipsychotic medications.  These 
records also indicate that the veteran suffers from severe 
tardive dyskenesia.

In a June 2004 opinion, a reviewing VA psychiatrist noted 
that the veteran's longstanding use of prescription 
antipsychotic drugs had led to tardive dyskenesia, and that 
this condition has been a "well-recognized complication of 
antipsychotic drugs since the 1950's."  Additional review of 
the claims file by a VA endocrinologist in May 2005 yielded a 
similar conclusion.

It is not enough, however, that the veteran's tardive 
dyskenesia is the direct result of medications prescribed by 
VA physicians to treat schizophrenia.  As outlined in the law 
and regulations section above, to warrant compensation under 
38 U.S.C. § 1151, the prescription of antipsychotic 
medications (which in turn caused tardive dyskenesia) by VA 
physicians would have to represent an act of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  Alternatively, the veteran could 
substantiate his claim by demonstrating that the development 
of tardive dyskenesia was not a reasonably foreseeable result 
of treatment with antipsychotic medications.  

The medical evidence of record in this case, particularly the 
opinion of the June 2004 VA reviewer, indicates that the 
prescription of various antipsychotic drugs by VA physicians 
to treat the veteran's schizophrenia was entirely proper, and 
did not amount to carelessness or negligence on the part of 
VA.  The June 2004 VA reviewer specifically stated that the 
antipsychotic medications prescribed for the veteran 
represented an "established mainstay" in the treatment of 
schizophrenia.  
The VA reviewer further indicated, with respect to negligence 
and the like, that the "risk of tardive dyskenesia resulting 
from antipsychotic drug treatment has been considered to be 
an acceptable risk relative to not treating conditions such 
as schizophrenia, and thus risking psychotic exacerbation."  
Overall, the reviewer concluded that the use of such 
medications was consistent with the accepted standard of 
care, and did not constitute an error on the part of the 
veteran's VA caregivers.  The May 2005 VA reviewer 
subsequently endorsed these conclusions.  

The June 2004 VA reviewer also concluded that the veteran's 
development of tardive dyskenesia was not an unforeseeable 
result of the use of antipsychotic medication.  He 
specifically concluded that such condition is a common side 
effect of antipsychotic medication, and has been a well-
recognized complication for over a half century.  The May 
2005 reviewer reached an identical conclusion.  

No contradictory medical opinion is of record.  The only 
evidence suggesting that the prescription of antipsychotic 
medication was the product of negligence on the part of VA 
emanates from the veteran himself.  However, as a layperson 
without medical training, the veteran is not qualified to 
render medical opinions regarding matters such as the 
propriety of treatment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion regarding the propriety of 
the treatment administered by VA or the foreseeability of 
certain side effects of antipsychotic medication is 
accordingly lacking in probative value.

The Board adds that as discussed above the veteran has been 
accorded abundant opportunity to present competent medical 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits]. 

In short, the medical evidence of record indicates that the 
prescription of antipsychotic medication by VA physicians to 
treat the veteran's schizophrenia did not constitute 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  The evidence also 
indicates that the development of tardive dyskenesia was a 
foreseeable result of such treatment.  Accordingly, the 
veteran's claim for compensation under 38 U.S.C. § 1151 must 
be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tardive dyskenesia due to VA medical treatment is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


